Citation Nr: 1523196	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-11 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include residuals of status post mitral valve replacement.   

2.  Entitlement to service connection for a lumbar spine disability, to include degenerative joint disease and osteoporosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to July 1981.  

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2011 and October 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The Board notes that though the appeal of entitlement to service connection for a heart disability was not certified to the Board, the issue is before the Board as the Veteran submitted a substantive appeal as to the issue.  See 38 C.F.R. § 19.35 (2014); April 2013 Form 9 (Veteran indicated that he wants to appeal all issues listed on the statement of the case).    

The issue of entitlement to service connection for a lumbar spine disability, to include degenerative joint disease and osteoporosis addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A heart defect was noted on examination upon the Veteran's entry into service, a heart disability was not shown during service, there was clearly and unmistakably no permanent increase in disability of the Veteran's preexisting heart disability beyond the natural progression of such disability during service, and a heart disability is not otherwise shown by the competent evidence to have manifested in service or within the first post-service year or is otherwise etiologically related to service.  

	
CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1111, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in December 2010, in which the Veteran was notified of how to substantiate his claim for service connection for a heart disability, provided information regarding the allocation of responsibility between the Veteran and VA, and provided information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Because, as discussed below, there is no lay or medical evidence to show an in-service event that could have resulted in the Veteran's current heart disability, there is no probative evidence of manifestations of a heart disability in service, and there is no evidence of a worsening of the Veteran's heart disability on separation from service, a VA examination is not necessary to determine whether the Veteran's preexisting heart disability was aggravated in service or whether the Veteran's current heart disability is etiologically related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

Though the Board has directed the AOJ to obtain updated treatment records, to include VA treatment records, in the remand below, because such treatment records would only show recent treatment of the Veteran from April 2013, the Board concludes that such treatment records would not possibly provide new information to show that the Veteran's current heart disability was incurred in or aggravated in service.  Because such updated treatment records would not possibly substantiate the Veteran's claim for service connection for a heart disability, remand of this issue to obtain these treatment records is not necessary.  38 C.F.R. § 3.159.  

The Board acknowledges that the record indicates that treatment records pertaining to a private treadmill stress test performed in 2005 are not associated with the claims file.  See September 2007 VA treatment record (Veteran reported sometimes getting sharp pains intermittent in the chest; treadmill stress test was done two years ago and cannot recall where, possibly at Baptist).  Because there is no indication and no lay argument that the 2005 treadmill stress test records would provide new information to show that the Veteran's current heart disability was incurred in or aggravated in service, the Board concludes that such records would not possibly substantiate the Veteran's claim for service connection for a heart disability, and remand of this issue to obtain the 2005 private treadmill stress test records is not necessary.  38 C.F.R. § 3.159

The Board also acknowledges that the record indicates that sometime after October 2012 the Veteran applied for disability benefits other than VA benefits.  See October 2012 VA treatment record (Veteran requested review of disability paperwork for disability retirement from employment).  The Veteran has had every opportunity to submit evidence and statements to substantiate his claim for service connection for a heart disability, and he has done so.  Because there is no indication and no lay argument that the records pertaining to the Veteran's claim for disability benefits from his employer would provide new information to show that the Veteran's current heart disability was incurred in or aggravated in service, the Board concludes that such records would not possibly substantiate the Veteran's claim for service connection for a heart disability, and remand of this issue to obtain these disability retirement records is not necessary.  38 C.F.R. § 3.159.  For these reasons, the Board concludes VA has satisfied its duty to assist.

Principles of Service Connection 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).   

If a preexisting condition is noted upon entry into service, the Veteran can only bring a claim for aggravation of that condition, not for service connection for the condition itself.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious, manifest, and undebatable) evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  

In a claim for aggravation of a preexisting condition, the Veteran has the burden to show aggravation with evidence of symptomatic manifestations of the condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

In deciding a claim based on aggravation, after the presence of a preexisting condition has been established, the Board must determine (1) whether there has been any measured worsening of the condition during service, and (2) whether this constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993). 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  




Analysis

A heart defect was expressly noted on entry into service.  See June 1975 entry examination (noting defect of functional systolic murmur of the heart, not considered disqualifying); June 1975 in service cardiology consult (noting that the Veteran is asymptomatic, showing impression of functional systolic murmur at the base of the heart, and finding no organic heart disease).  Because a heart defect was noted on entry into service, the presumption of soundness does not apply, and the Veteran can only bring a claim for aggravation of the preexisting heart disability during service.  

The Board has considered the Veteran's lay argument that his current heart disability was incurred in or aggravated by service.  See November 2010 claim.  The Board acknowledges that the Veteran is competent to provide evidence as to his symptoms and observations.  However, the determination as to the etiology of a heart disability is a medical matter beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It necessarily follows that the Veteran's lay argument as to the etiology of his heart disability is also not competent evidence, although the Veteran's competent observations may be useful to an expert in evaluating the issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise in cardiology, the Veteran's lay opinion that his current heart disability was incurred in or aggravated by service is of no probative value.  On the other hand, the Board finds that the cardiological findings by medical professionals in this case are of probative value, as the medical professionals have the requisite medical expertise to report cardiological findings.   

Here, there is no competent evidence to show an in-service increase or aggravation of a heart disability.  The Veteran has the burden to show aggravation with evidence of symptomatic manifestations of a heart disability during service.  The Veteran has been given every opportunity to testify as to the presence of heart disability symptoms during service.  Significantly, the Veteran has not stated that any symptomatic manifestations of a heart disability occurred during active service.  Further, there is no medical evidence showing that symptoms of a heart disability manifested during active service or that any measured worsening of a heart disability occurred during active service.  Significantly, on VA examination in August 1981, performed right after separation from service, the VA examiner noted that the Veteran entered service with a questionable soft systolic murmur, which he did not find on examination in August 1981.  The VA examiner found that the heart was within normal limits, and the chest x-ray showed no abnormal findings.  Furthermore, the evidence shows no complaints or treatment for a heart disability until decades after service.  See e.g., September 2007 VA treatment record (Veteran reported sometimes getting sharp pains intermittent in the chest; treadmill stress test was done two years ago and cannot recall where, possibly at Baptist); August 2010 VA treatment record (showing chest pain onset four months ago); August 2010 private hospital admission record (showing history of worsening chest pain and shortness of breath "over the past several months").  

The Board acknowledges that the Veteran's representative has referenced a Dental Patient History dated April 2, 1980, that noted the Veteran had an episode of hyperventilation two years prior.  See April 2015 Appellant's Brief.  However, there is no indication in the service treatment records that such episode of hyperventilation was a manifestation of a heart disability, and there is no indication that the Veteran's representative has medical expertise in cardiology.  As such, the Board finds that the argument that the Veteran's episode of hyperventilation in service was a manifestation of a heart disability is speculative at best and is therefore of no probative value.  

For these reasons, the Board finds that there is no competent evidence to show a measured worsening of a heart disability during active service.  Accordingly, the Veteran has not met his burden to show aggravation of a heart disability during active service.  

Because there is no lay allegation or competent and probative evidence to show an increase or aggravation of a heart disability during active service, the presumption of aggravation does not arise.  As such, discussion of clear and unmistakable evidence to rebut the presumption of aggravation is not required.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Moreover, the Veteran's current heart disability is not otherwise shown by the competent evidence to have first manifested in service or within the first post-service year, or is otherwise etiologically related to active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Significantly, there is no lay or medical evidence to show an event, disease, or injury in service that could have resulted in a heart disability.  The Board notes that the record shows no complaints or treatment of a heart disability until decades after service, and therefore it is unlikely that the Veteran's heart disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  For these reasons, the Board holds that service connection for a heart disability is not warranted. 

As the preponderance of the evidence is against the Veteran's claim for service connection for a heart disability, the benefit-of-the-doubt provision does not apply, and the claim must be denied.  38 U.S.C.A. § 5107.   


ORDER

Entitlement to service connection for a heart disability is denied.

REMAND

The Veteran contends that he has a lumbar spine disability that is secondary to his service-connected right knee disability.  See April 2013 Form 9.  The Veteran was afforded a VA examination regarding the lumbar spine in September 2011 that was inadequate as the examiner provided no opinion as to whether the Veteran's lumbar spine disability is secondary to the right knee disability.  Accordingly, a new VA examination is warranted to determine the etiology of the Veteran's lumbar spine disability, to include as secondary to the right knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

The Board acknowledges that a September 2007 VA treatment record shows an assessment that the Veteran's left lower back pain is secondary to his favoring the left side due to the right knee disability.  However, it is unclear whether the September 2007 VA provider based this opinion on the Veteran's subjective opinion or on review of the Veteran's history.  

Accordingly, the case is REMANDED for the following action:

1. Please provide to the Veteran a notice letter regarding how to substantiate his claim for service connection on a secondary basis.  

2. Please contact the Veteran and request that he provide information as to any outstanding treatment records regarding his lumbar back, specifically to include updated private treatment records from the Veteran's primary care physician from May 2011 to present.  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

3. Please obtain all VA treatment records from April 2013 to present.    

4. Afterwards, please schedule the Veteran for a VA examination to determine the nature and etiology of a lumbar spine disability.  Make the claims file available to the examiner for review of the case (including both Virtual VA and VBMS).  The examiner is asked to note that this case review took place.  

(a) Please provide an opinion as to the nature and diagnosis(es) of the Veteran's lumbar spine disability.  

The examiner's attention is invited to the diagnoses of degenerative joint disease and osteoporosis.  See e.g., May 2011 private x-ray report (perhaps indicating osteoporosis).  

(b) Please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's lumbar spine disability is etiologically related to service.  

Regarding the lumbar spine degenerative joint disease, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the degenerative joint disease manifested in service or within the first post-service year, or is otherwise etiologically related to service.  

(c) If a lumbar spine disability is not related to service, the examiner is asked to please opine whether it is at least as likely as not (probability of 50 percent) that a lumbar spine disability was caused by the service-connected right knee disability, to include as a result of antalgic gait and/or limp therefrom.  

The examiner's particular attention is invited to the following:


(i) The September 2007 VA treatment record, showing an assessment that the Veteran's left lower back pain is secondary to his favoring the left side due to the right knee disability. 

(ii) The Veteran's history of antalgic gait, limp, and favoring the left side due to his right knee pain.  See e.g., July 2009 and July 2001 VA examinations regarding the knee; September 2007 VA treatment record. 

(d) If a lumbar spine disability is not related to service and was not caused by the service-connected right knee disability, the examiner is asked to opine whether it is at least as likely as not (probability of 50 percent) that a lumbar spine disability was aggravated (i.e., worsened) beyond the natural progress by the service-connected right knee disability, to include as a result of antalgic gait and/or limp therefrom. 

If aggravation is found, the examiner should address the following medical issues: 

a. the baseline manifestations of the Veteran's lumbar spine disability found prior to aggravation; and 

b.  the increased manifestations which, in the examiner's opinion, are proximately due to the right knee disability.  


The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

Please note that the September 2011 VA medical opinion was inadequate as the examiner provided no opinion as to whether the Veteran's lumbar spine disability was caused or aggravated by the right knee disability.

5. Thereafter, readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


